 



Exhibit 10.5
NON-EMPLOYEE DIRECTOR INCENTIVE STOCK AGREEMENT
     THIS NON-EMPLOYEE DIRECTOR INCENTIVE STOCK AGREEMENT (the “Agreement”) is
made and entered effective the ___day of                     , 200___, by and
between PETROHAWK ENERGY CORPORATION, a Delaware corporation (the “Company”),
and                                         (the “Non-Employee Director”).
     WHEREAS, to carry out the purposes of the Company’s SECOND AMENDED AND
RESTATED 2004 NON-EMPLOYEE DIRECTOR INCENTIVE PLAN (the “Plan”), the Company
desires to issue shares of the common stock of the Company to the Non-Employee
Director pursuant to the terms of this Agreement and the Plan (“Incentive
Stock”).
     NOW THEREFORE, in consideration of the mutual agreements and other matters
set forth herein and in the Plan, the Company and the Non-Employee Director
hereby agree as follows:
     1. Grant. The Company hereby grants to the Non-Employee Director
                                         (___) shares of Incentive Stock (the
“Shares”) on the terms and conditions set forth herein and in the Plan, which
Plan is incorporated herein by reference.
     2. Vesting. The legal ownership of the Shares shall vest immediately upon
the execution of this Agreement by both the Non-employee Director and the
Company.
     3. Stock Certificates. Upon execution of this Agreement by the Company and
the Non-employee Director, a certificate representing the Shares shall be
registered in the name of Non-Employee Director and delivered to the
Non-Employee Director.
     4. Withholding of Tax. To the extent that the granting of the Shares
results in compensation income to the Non-Employee Director for federal or state
income tax purposes, Non-Employee Director shall pay to the Company (in cash or
to the extent permitted by the Committee, shares of common stock of the Company
held by the Non-Employee Director whose value is equal to the amount of the
Non-Employee Director’s tax withholding liability as determined by the
Committee) any federal, state or local taxes of any kind required by law to be
withheld, if any, with respect to the Shares. The Company, to the extent
permitted by law, has the right to deduct from any payment of any kind otherwise
due to the Non-Employee Director from the Company any federal, state or local
taxes of any kind required by law to be withheld with respect to the Shares.
     5. Securities Law. The Non-Employee Director agrees that the Shares will
not be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable securities laws, whether federal or state. The
Non-Employee Director also agrees (i) that the certificates representing the
Shares may bear such legend or legends as the Committee deems appropriate in
order to assure compliance with applicable securities laws, and (ii) that the
Company may refuse to register the transfer of such Shares on the stock transfer
records of the Company if such proposed transfer would, in the opinion of
counsel satisfactory to the Company,

 



--------------------------------------------------------------------------------



 



constitute a violation of any applicable securities laws and (iii) that the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Shares.
     6. No Rights to Directorship. Nothing contained in this Agreement shall
confer upon the Non-Employee Director the right to continue as a director of the
Company.
     7. Representations and Warranties of Director. The Non-Employee Director
represents and warrants to the Company as follows:

  (a)   The Non-Employee Director has received a copy of the Plan and has read
and understands the terms of the Plan and this Agreement, and agrees to be bound
by their terms and conditions. The Non-Employee Director acknowledges that there
may be adverse tax consequences upon the granting of the Shares or disposition
of the Shares, and that the Non-Employee Director should consult a tax adviser
prior to such time.     (b)   The Non-Employee Director agrees to sign such
additional documentation as may reasonably required from time to time by the
Company in connection with this Agreement.

     8. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Non-Employee Director.
     9. Governing Laws. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.
     10. Modification. This Agreement may not be modified except in writing
signed by the parties hereto or their respective successors and permitted
assigns.
     11. Headings. The headings of paragraphs in this Agreement are for
convenience of reference only, do not constitute a part of this Agreement, and
shall not be deemed to limit or alter any of the provisions of this Agreement.
     12. Defined Terms. Except as otherwise provided in this Agreement, or
unless the context clearly indicates otherwise, capitalized terms used but not
defined in this Agreement have the definitions as provided in the Plan. In the
event of a conflict or inconsistency between the discretionary terms and
provisions of the Plan and the provisions of this Agreement, this Agreement
shall govern and control.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the date first above written.

              PETROHAWK ENERGY CORPORATION
 
       
 
  By:    
 
     
 
  Name:     
 
     
 
  Title:    
 
     
 
            NON-EMPLOYEE DIRECTOR
 
             
 
  Print Name:
 
       

3